Title: To Thomas Jefferson from William Read, 11 February 1806
From: Read, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Charleston So. Carolina February 11th. 1806
                        
                        Observing you attentive to natural Philosophy as well as to other branches of science, I take occasion to
                            present you with a fossil which you may consider a curiosity, & not unworthy of your contemplation. It was found on
                            Rice-hope Estate on Cooper River, in forming a Canal, 20 feet under the surface of the Earth, & 10 feet above the level
                            of the River swamp.
                        It lay with several others of similar form in a stratum of Earth resembling decay’d shells, two hundred feet
                            distant from the swamp—I likewise send you a broken one least your Excellency should chuse to direct a chimical analysis
                            on it—From my experiments they prove dentous—The curious &
                            learned here have concluded them to be the Teeth of some Monster unknown at this day.
                        I remain with all due respect & the highest consideration your Excellencys very hum Svt.
                        
                            William Read
                     
                        
                    